In re: John Saucer applying for supervisory writs of prohibition, mandamus and/or certiorari.
Writ granted. With respect to the eight films and four hundred forty-five (445) paperback books and any other items not heretofore ruled upon (and notwithstanding same have not been formally introduced at the hearing on the motion to suppress) the trial court is ordered to release same, or to re-convene and rule upon whether each *522such item properly falls within the scope of the search warrant, and accordingly whether each such item should or should not be suppressed.